 



EXHIBIT 10.19

LIONS GATE ENTERTAINMENT CORP.
2004 PERFORMANCE INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT

     THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) dated
____________ by and between LIONS GATE ENTERTAINMENT CORP., a company continued
under the laws of the Province of British Columbia (the “Corporation”), and
_______________ (the “Grantee”) evidences the nonqualified stock option (the
“Option”) granted by the Corporation to the Grantee as to the number of shares
of the Corporation’s Common Stock first set forth below.



         
Number of Shares of Common Stock:1
  _________   Award Date: _________
 
       
Exercise Price per Share:1
  $_________   Expiration Date:1,2 _________
 
        Vesting 1,2 The Option shall become vested as to one-third of the total
number of shares of Common Stock subject to the Option on each of the first,
second and third anniversaries of the Award Date.

     The Option is granted under the Lions Gate Entertainment Corp. 2004
Performance Incentive Plan (the “Plan”) and subject to the Terms and Conditions
of Nonqualified Stock Option (the “Terms”) attached to this Option Agreement
(incorporated herein by this reference) and to the Plan. The Option has been
granted to the Grantee in fulfillment of the Corporation’s obligations related
to stock options under the provisions of Grantee’s written employment agreement,
if applicable, or if no such agreement exists, in addition to, and not in lieu
of, any other form of compensation otherwise payable or to be paid to the
Grantee. Capitalized terms are defined in the Plan if not defined herein. The
parties agree to the terms of the Option set forth herein. The Grantee
acknowledges receipt of a copy of the Terms, the Plan and the Prospectus for the
Plan.

         
“GRANTEE”
 


  LIONS GATE ENTERTAINMENT CORP. a company recognized under the laws of the
Province of British Columbia
         
Signature
  By:    
 
       
 
  Print Name:    
 
                 
Print Name
  Title:    
 
       

 
 


 

1   Subject to adjustment under Section 7.1 of the Plan.   2   Subject to early
termination under Section 4 of the Terms and Section 7.4 of the Plan.

 



--------------------------------------------------------------------------------



 



CONSENT OF SPOUSE

     In consideration of the Corporation’s execution of this Option Agreement,
the undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.



       
 
   
Signature of Spouse
  Date

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

1. Vesting; Limits on Exercise; Incentive Stock Option Status.

     The Option shall vest and become exercisable in percentage installments of
the aggregate number of shares subject to the Option as set forth on the cover
page of this Option Agreement. The Option may be exercised only to the extent
the Option is vested and exercisable.



  •   Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.     •   No Fractional Shares. Fractional
share interests shall be disregarded, but may be cumulated.     •   Minimum
Exercise. No fewer than 1001 shares of Common Stock may be purchased at any one
time, unless the number purchased is the total number at the time exercisable
under the Option.     •   Nonqualified Stock Option. The Option is a
nonqualified stock option and is not, and shall not be, an incentive stock
option within the meaning of Section 422 of the Code.

2. Continuance of Employment/Service Required; No Employment/Service Commitment.

     The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 4 below
or under the Plan.

     Nothing contained in this Option Agreement or the Plan constitutes a
continued employment or service commitment by the Corporation or any of its
Subsidiaries, affects the Grantee’s status, if he or she is an employee, as an
employee at will who is subject to termination without cause, confers upon the
Grantee any right to remain employed by or in service to the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Corporation or any Subsidiary to increase or decrease the Grantee’s
other compensation.

3. Method of Exercise of Option.

     The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

 



--------------------------------------------------------------------------------



 



  •   a written notice stating the number of shares of Common Stock to be
purchased pursuant to the Option or by the completion of such other
administrative exercise procedures as the Administrator may require from time to
time,     •   payment in full for the Exercise Price of the shares to be
purchased in cash, check or by electronic funds transfer to the Corporation, or
(subject to compliance with all applicable laws, rules, regulations and listing
requirements and further subject to such rules as the Administrator may adopt as
to any non-cash payment) in shares of Common Stock already owned by the
Participant, valued at their Fair Market Value on the exercise date, provided,
however, that any shares initially acquired upon exercise of a stock option or
otherwise from the Corporation must have been owned by the Participant for at
least six (6) months before the date of such exercise;     •   any written
statements or agreements required pursuant to Section 8.1 of the Plan; and     •
  satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator.

4. Early Termination of Option.

     4.1 Possible Termination of Option upon Change in Control. The Option is
subject to termination in connection with a Change in Control Event or certain
similar reorganization events as provided in Section 7.4 of the Plan.

     4.2 Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 4.1 above, if the Grantee ceases to be employed by or ceases
to provide services to the Corporation or a Subsidiary, the following rules
shall apply (the last day that the Grantee is employed by or provides services
to the Corporation or a Subsidiary is referred to as the Grantee’s “Severance
Date”):



  •   other than as expressly provided below in this Section 4.2, (a) the
Grantee (or the Grantee’s beneficiary or personal representative in the event of
the Grantee’s death) will have until the date that is six (6) months after his
or her Severance Date to exercise the Option (or portion thereof) to the extent
that it was vested on the Severance Date, (b) the Option, to the extent not
vested on the Severance Date, shall terminate on the Severance Date, and (c) the
Option, to the extent exercisable for the 6-month period following the Severance
Date and not exercised during such period, shall terminate at the close of
business on the last day of the 6-month period;     •   if the Grantee’s
employment or services are terminated by the Corporation or a Subsidiary for
Cause (as defined below), the Option (whether vested or not) shall terminate on
the Severance Date.

 



--------------------------------------------------------------------------------



 



     For purposes of the Option, “Cause” means that the Grantee:



  (1)   has been negligent in the discharge of his or her duties to the
Corporation or any of its Subsidiaries, has refused to perform stated or
assigned duties or is incompetent in or (other than by reason of a disability or
analogous condition) incapable of performing those duties;     (2)   has been
dishonest or committed or engaged in an act of theft, embezzlement or fraud, a
breach of confidentiality, an unauthorized disclosure or use of inside
information, customer lists, trade secrets or other confidential information;
has breached a fiduciary duty, or willfully and materially violated any other
duty, law, rule, regulation or policy of the Corporation, any of its
Subsidiaries or any affiliate of the Corporation or any of its Subsidiaries; or
has been convicted of a felony or misdemeanor (other than minor traffic
violations or similar offenses);     (3)   has materially breached any of the
provisions of any agreement with the Corporation, any of its Subsidiaries or any
affiliate of the Corporation or any of its Subsidiaries; or     (4)   has
engaged in unfair competition with, or otherwise acted intentionally in a manner
injurious to the reputation, business or assets of, the Corporation, any of its
Subsidiaries or any affiliate of the Corporation or any of its Subsidiaries; has
improperly induced a vendor or customer to break or terminate any contract with
the Corporation, any of its Subsidiaries or any affiliate of the Corporation or
any of its Subsidiaries; or has induced a principal for whom the Corporation,
any of its Subsidiaries or any affiliate of the Corporation or any of its
Subsidiaries acts as agent to terminate such agency relationship.

     In all events the Option is subject to earlier termination on the
Expiration Date of the Option or as contemplated by Section 4.1. The
Administrator shall be the sole judge of whether the Grantee continues to render
employment or services for purposes of this Option Agreement.

5. Non-Transferability.

     The Option and any other rights of the Grantee under this Option Agreement
or the Plan are nontransferable and exercisable only by the Grantee, except as
set forth in Section 5.7 of the Plan.

6. Notices.

     Any notice to be given under the terms of this Option Agreement shall be
deemed to have been well and sufficiently given if mailed by prepaid registered
mail, telexed, telecopied, telegraphed, or delivered, if to the Corporation, at
its principal office to the attention of the Secretary, and if to the Grantee,
at the Grantee’s last address on the payroll records of the Corporation, or at
such other address as each party may from time to time direct in writing. Any
such notice shall be deemed to have been received, if mailed, telexed,
telecopied, or telegraphed, forty-eight hours after the time of mailing,
telexing, telecopying, or telegraphing, and if delivered, upon delivery. If
normal mail service is interrupted by a labour dispute, slowdown,

 



--------------------------------------------------------------------------------



 



strike, force majeure, or other cause, a notice sent by mail shall not be deemed
to be received until actually received, and the party giving such notice shall
use such other services as may be available to ensure prompt delivery or shall
deliver such notice.

7. Plan.

     The Option and all rights of the Grantee under this Option Agreement are
subject to, and the Grantee agrees to be bound by, all of the terms and
conditions of the Plan, incorporated herein by this reference. In the event of a
conflict or inconsistency between the terms and conditions of this Option
Agreement and of the Plan, the terms and conditions of the Plan shall govern.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement (including these Terms). The Grantee acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Option Agreement.
Unless otherwise expressly provided in other sections of this Option Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the Grantee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator under the Plan after the date hereof.

8. Entire Agreement.

     This Option Agreement (including these Terms) and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan and this Option Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

9. Governing Law.

     This Option Agreement shall be governed by, and construed in accordance
with the laws of California, except to the extent that the laws of British
Columbia are applicable as the jurisdiction of incorporation of the Corporation.

10. Effect of this Agreement.

     Subject to the Corporation’s right to terminate the Option pursuant to
Section 7.4 of the Plan, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

11. Quebec Optionees.

     If the Grantee is a resident of the Province of Quebec, the Grantee
acknowledges receipt of an information memorandum in respect of the Plan.

 



--------------------------------------------------------------------------------



 



12. Language.

     The parties hereto have requested that this Option Agreement and the
certificates, documents or notices relating thereto be drafted in the English
language. Les parties a cet accord ont exige que cet accord et tous certifcats,
documents ou avis y afferent soit redige en langue anglaise.

13. Counterparts.

     This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

14. Section Headings.

     The section headings of this Option Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.

 